Citation Nr: 0319526	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1944 to June 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The RO's June 2001 decision on appeal, which granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability evaluation, effective October 27, 2000, 
was an initial rating award.  Although that rating was 
subsequently increased to 50 percent, the effective date 
remained the same.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating award 
is at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

VA medical records on file show that from January 2001 to 
July 2002, the veteran was followed for PTSD at the Mental 
Health Clinic of the VA Medical Center in Dallas, Texas .  
The various health care providers included R. S. B., M.D.

In a statement, received in July 2003, the veteran reported 
that there was relevant evidence which had not been 
associated with the claims folder.  Specifically, he noted 
reports by Dr. R. S. B., which reflected the veteran's 
treatment in October 2002 and April 2003.  

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  Consequently, absent a waiver, the Board may 
not review any evidence developed in association with this 
appeal, prior to such review by the RO. 

In light of the VA's duty to assist the veteran in the 
development of his claim, additional action is warranted 
prior to further appellate consideration.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  Following the RO's 
review of the claims folder, any notice 
given or action taken by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must request records 
reflecting the veteran's October 2002 and 
April 2003 treatment by R. S. B., M.D., 
at the Dallas VAMC.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder. 
3.  When the foregoing  actions have been 
completed, the RO should undertake any 
other indicated development, including 
the scheduling of any necessary VA 
examinations.  If the RO obtains 
additional evidence or otherwise develops 
the record, it must readjudicate the 
issue of entitlement to and increased 
rating for the veteran's service-
connected PTSD.  In so doing, the RO must 
ensure compliance with the recently 
enacted VCAA and with the principle of 
staged ratings noted in Fenderson.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is so notified.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


